DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“The present invention relates to…”).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 4 is objected to because there appears to be a typographical error regarding “estival” in line 2. There is not a mucosal membrane known as “estival”. Based on paragraph [0033], it appears that “estival” should be corrected to “intestinal”.  Appropriate correction is required.
Claim 9 is objected to because there is a lack of antecedent basis for “the seal ring” in line 2 as opposed to “the o-ring” as introduced in line 1. Appropriate correction is required. 
Claim 15 is objected to because there appears to be a typographical error regarding “pharmaceutical formation” as opposed to “pharmaceutical formulation” in line 5. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann (USPN 5810762), hereinafter Hofmann A, in view of Hofmann (USPN 5318514), hereinafter Hofmann B, and in further view of Weaver et al. (USPN 5019034) in further view of Ryttsen et al. (US 2005/0048651).
Regarding claim 1, Hofmann A teaches a device (electroporation forceps device 20) for electroporating cells of a mucosal membrane of a mammal (“the invention provides electroporation forceps for use through laparoscopic technique for application to tissue within the abdominal cavity.” [Col 3, line 14]; Noted that “for electroporating cells of a mucosal membrane of a mammal” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim), wherein the device comprises: a main housing (support member 22); an electrode plate (electrode 24) configured to contact the mucosal membrane and deliver at least one pulse of electrical energy having an electric potential sufficient to electroporate the cells (“The fields are generated by applying a predetermined electric signal to electrodes 24 and 26 of the device. The parameters of the signal are selected so that the tissue between the electrodes is subjected to short pulses of high intensity electric fields sufficient to cause electroporation of the cells of the tissue between the electrodes.” [Col 4, line 12]); wherein the electrode plate is configured to provide distribution of a pharmaceutical formulation to the mucosal membrane (“One human therapeutic application of electroporation consists of infusion of an anticancer drug into a tumor and electroporation of the drug into the tumor cells by applying voltage pulses between electrodes disposed on opposite sides of the tumor” [Col 2, line 62]); a voltage return electrode (electrode 26) coupled to the main housing; and an energy source (pulse generator 36) in electrical communication with the electrode microneedle plate and the voltage return electrode (“The electrodes 24 and 26 are connected through conductors in a cable 34 to suitable power or pulse generator 36.” [Col 3, line 34]), wherein the energy source is capable of generating an electric potential and delivering the electric potential to the cells through the electrode plate and the voltage return electrode (“A signal proportionate to the distance between the electrodes is generated and either manually or electronically entered into the pulse generator 36 so that it generates a pulse proportional to the desired field and applies it to the electrodes. The pulse generator connected to the electrodes is then operated by a trigger switch at the unit, a foot switch, or a switch on the instrument panel for repeatedly applying pulses to the electrodes for generating electric fields of a predetermined amplitude and duration in the tissue between the electrodes.” [Col 4, line 2]), wherein the electrode plate is configured to deliver the at least one pulse of energy at a duration between 1 millisecond and 250 milliseconds (“the pulse length can be ten .mu. to 100 ms.” [Col 8, line 2]).
Hofmann A fails to explicitly teach the electrode plate is an electrode microneedle plate that includes a plurality of microneedles configured to contact the mucosal membrane, wherein the electrode microneedle plate is configured to provide an even distribution of a pharmaceutical formulation from the housing and to the mucosal membrane, and wherein the plurality of microneedles are configured to deliver the pharmaceutical formulation to a specific depth and are further configured to deliver the at least one pulse of energy at the electrical potential between 1 Volt and 30 Volts, and a current between 2 milliamperes and 100 milliamperes. 
Hofmann B teaches a device (applicator 10) for electroporating cells of a mucosal membrane (“apparatus for electroporation of drugs or genes into surface cells” [Col 2, line 9]), wherein the device comprises: a main housing (handle portion 24); an electrode microneedle plate (head assembly 16’; Figure 3) comprising a plurality of microneedles (fine needles 36) configured to contact the mucosal membrane and deliver at least one pulse of electrical energy to having an electric potential sufficient to electroporate the cells (“the needles penetrate the outermost layers of the dead skin cells and facilitate the electroporation of the macromolecules into live epithelial cells.” [Col 3, line 30]), wherein the electrode microneedle plate is configured to provide an even distribution of a pharmaceutical formulation from the housing and to the mucosal membrane (“A fluid medium carrying the macromolecules is contained within the fluid medium source 14 which may include a motorized pump or pressure source…An actuator button 33 on the handle portion 24 of the applicator may be depressed to deliver a suitable quantity of the fluid medium to the foam elastomer 24. The elastomer 20 provides a sponge-like substrata for holding a predetermined quantity of the fluid medium” [Col 2, line 50]), and wherein the plurality of microneedles are configured to deliver the pharmaceutical formulation to a specific depth and are further configured to deliver the at least one pulse of energy (“the needles penetrate the outermost layers of the dead skin cells and facilitate the electroporation of the macromolecules into live epithelial cells.” [Col 3, line 30], [Col 2, line 50]). At the time of the invention, it would have been obvious to one having ordinary skill in the art at the time of invention to modify the electrode plate of Hofmann A to include a plurality of microneedles configured to contact the mucosal membrane, wherein the electrode microneedle plate is configured to provide an even distribution of a pharmaceutical formulation from the housing and to the mucosal membrane based on the teaching of Hofmann B to allow the pharmaceutical formulation to be delivered directly into the target cells (Hofmann B [Col 3, line 20]) and to provide a predetermined measured amount of pharmaceutical formulation directly to the electrode microneedle plate (Hofmann B [Col 1, line 61]). 
Modified Hofmann A fails to explicitly teach the plurality of microneedles are configured to deliver the at least one pulse of energy at the electrical potential between 1 Volt and 30 Volts, and a current between 2 milliamperes and 100 milliamperes. Weaver teaches a device (apparatus 10) for electroporating cells of a mucosal membrane (“electroporation can be utilized to alter the permeability of artificial tissues…The layer of cells can be cultured from animal or plant cells of a selected type, e.g., human or animal skin, blood vessel tissue, esophogeal tissue, or membranes, such as buccal, mucosal or intestinal membranes” [Col 3, lines 53-68]), wherein an electrode plate (electrode plate 16) is configured to deliver at least one pulse of energy at the electrical potential between 1 Volt and 30 Volts (“The magnitude of the pulses is selected to correspond to that needed to produce electroporation and REB across the particular tissue being energized. Generally this voltage will be in the range of about 20V to about 2,000V, with a range of about 50V to about 750V being more likely. When the tissue contains many cell layers as in the case of human skin, these voltages, applied for short periods, produce a transmembrane potential of about 0.5V to about 3V on each cell layer.” [Col 9, line 51-58]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Hofmann A to include that the plurality of microneedles are configured to deliver the at least one pulse of energy at the electrical potential between 1 Volt and 30 Volts based on the teachings of Weaver to provide the necessary electrical potential within the mucosal membrane to allow for electroporation without damaging the tissue (Weaver [Col 7, lines 1-12]).
Modified Hofmann A fails to explicitly teach the plurality of microneedles are configured to deliver the at least one pulse of energy at a current between 2 milliamperes and 100 milliamperes. Ryttsen teaches a device for electroporating cells, wherein an electrode plate is configured to deliver the at least one pulse of energy at a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds (“Cells were electroporated with 5.times.10 pulses, 3 mA, of 100 ms duration with a delay time of 100 ms between pulses.” [0085]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Hofmann A to include that the plurality of microneedles are configured to deliver the at least one pulse of energy at a current between 2 milliamperes and 100 milliamperes based on the teachings of Ryttsen to provide spatially localized and confined electroporation of a target tissue (Ryttsen [0086]). 

Regarding claim 3, modified Hofmann A teaches the device according to claim 1. Modified Hofmann A fails to explicitly teach the plurality of microneedles are configured to deliver the at least one pulse as two pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses. Ryttsen teaches a device for electroporating cells, wherein an electrode plate is configured to deliver the at least one pulse as two pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses (“Cells were electroporated with 5.times.10 pulses, 3 mA, of 100 ms duration with a delay time of 100 ms between pulses.” [0085]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Hofmann A to include that the plurality of microneedles are configured to deliver the at least one pulse as two pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses based on the teachings of Ryttsen to provide spatially localized and confined electroporation of a target tissue (Ryttsen [0086]). 

Regarding claim 4, modified Hofmann A teaches the device according to any one of claim 1, wherein the mucosal membrane comprises buccal, nasal, esophageal, rectal, vaginal, vulva, estival [intestinal], bowel, stomach, bladder, urinary tract or eye tissue (“the invention provides electroporation forceps for use through laparoscopic technique for application to tissue within the abdominal cavity.” [Col 3, line 14]; Noted that “for electroporating cells of a mucosal membrane of a mammal” is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim).

Regarding claim 5, modified Hofmann A teaches the device according to claim 1, wherein the voltage return electrode (electrode 26) is coupled to an arm (moveable or actuating link 32) that positions the voltage return electrode across from the electrode microneedle plate (Figures 2-3), wherein the voltage return electrode and the electrode microneedle plate are configured to be on opposite sides of the mucosal membrane (“the electrodes 24 and 26 are mounted on a moveable linkage so that the electrodes move toward and away from one another like the jaws of a clamp.” [Col 3, line 24]; “a unit as above described is inserted into a cavity of a patient via a tube 12 and the electrode jaws are opened and a selected tissue to be treated is placed and gripped between the electrode jaws.” [Col 3, line 66]).

Regarding claim 6, modified Hofmann A teaches the device according to claim 5, wherein the arm (moveable link 32) is moveable with respect to the electrode microneedle plate (“A movable handle 30 is pivotally mounted at an upper end to grip 28 and connects through a moveable or actuating link 32 to the electrode links” [Col 3, line 28]).

Claims 2 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann A (USPN 5810762) in view of Hofmann B (USPN 5318514), and in further view of Weaver et al. (USPN 5019034) in further view of Ryttsen et al. (US 2005/0048651) as applied in claim 1 above, and further in view of Prausnitz et al. (USPN 6743211). 
Regarding claim 2, modified Hofmann A teaches the device according to claim 1. Modified Hofmann A fails to explicitly teach the microneedles are made from electrically conductive materials comprising gold and silver plated brass, gold and silver plated copper, stainless steel, or titanium. Prausnitz teaches microneedles that can be used for electroporation (“the microneedle device is used in combination with another mechanism that enhances the permeability of the biological barrier, for example by increasing cell uptake or membrane disruption, using electric fields” [Col 8, line 10]), wherein the microneedles are made from electrically conductive materials comprising gold and silver plated brass, gold and silver plated copper, stainless steel, or titanium (“The microneedles of the device can be constructed from a variety of materials…Preferred materials of construction include pharmaceutical grade stainless steel, gold, titanium, nickel, iron, gold, tin, chromium, copper, alloys of these or other metals, silicon, silicon dioxide, and polymers.” [Col 5, line 31]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Hofmann A to include that the microneedles are made from stainless steel or titanium based on the teachings of Prausnitz to form hollow biocompatible hollow microneedles (Prausnitz [Col 5, line 31]; [Col 21, lines 32-46]). 

	Regarding claim 7, modified Hofmann A teaches the device according to claim 1. Modified Hofmann A fails to explicitly teach wherein the electrode microneedle plate is formed by one or more of chemical etching, electrical discharge machining, and electro-less nickel plating. Prausnitz teaches a microneedle plate that can be used for electroporation (“the microneedle device is used in combination with another mechanism that enhances the permeability of the biological barrier, for example by increasing cell uptake or membrane disruption, using electric fields” [Col 8, line 10]), wherein the microneedle plate is formed by one or more of chemical etching, electrical discharge machining, and electro-less nickel plating (see [Col 29, line 63 – Col 30, line 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Hofmann A to include that the electrode microneedle plate is formed by one or more of chemical etching based on the teachings of Prausnitz to form hollow biocompatible hollow microneedles (Prausnitz [Col 29, line 63 – Col 30, line 17]). 

Claims 8, 11, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann A (USPN 5810762) in view of Hofmann B (USPN 5318514), and in further view of Weaver et al. (USPN 5019034) in further view of Ryttsen et al. (US 2005/0048651) as applied in claim 1 above, and further in view of Zhang et al. (US 2008/0058706).
	Regarding claim 8, modified Hofmann A teaches the device according to claim 1. Modified Hofmann fails to explicitly teach the main housing includes a driver that is actuatable to evenly distribute the pharmaceutical formulation from the housing and through the electrode micro-needle plate, and the driver includes a piston in physical communication between the main housing and the electrode microneedle plate. Zhang teaches an electroporation device (“electrodes are for transsurface electroporation, the electrodes may comprise…microneedles” [0013]), the device comprising a main housing (Figure 10B); and an electrode microneedle plate (“the electrodes can comprise semi-penetrating surface electrodes 44 as are found in the form of microneedle electrodes” [0091]; Figure 7D); the main housing includes a driver that is actuatable to evenly distribute the pharmaceutical formulation from the housing and through the electrode micro-needle plate (“the handle, particularly one constructed as a pistol grip, can include an aperture which extends through the upper portion of the handle for accommodating a plunger capable of being slid back and forth through the handle and for engaging a vial containing a therapeutic compound, said vial further including a slidable piston at one end. (See FIGS. 10A-D and 11A-D). As further described below, the device can be constructed so as to accommodate said vial between the head/electrodes and said handle. When the head, vial and handle are connected together, the plunger may be used to expel fluid from the vial and out of the injection port.” [0011]), and the driver includes a piston (sealable moveable piston 123) in physical communication between the main housing and the electrode microneedle plate (Figures 10A-10D). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the electroporation device of Hofmann A to include a driver including a piston to evenly distribute the pharmaceutical formulation from the housing based on the teachings of Zhang to provide a simple mechanism for delivering the pharmaceutical formulation directly to the electrode microneedle plate (Zhang [0011]). 

	Regarding claim 11, modified Hofmann A teaches the device according to claim 8. Modified Hofmann A fails to explicitly teach the main housing is configured to be coupled to a syringe capable of storing the pharmaceutical formulation. Zhang teaches an electroporation device (“electrodes are for transsurface electroporation, the electrodes may comprise… microneedles” [0013]) comprising an electrode microneedle plate (“the electrodes can comprise semi-penetrating surface electrodes 44 as are found in the form of microneedle electrodes” [0091]; Figure 7D) and the main housing (Figure 10B) is configured to be coupled to a syringe (Figures 10A-D; “a vial containing a therapeutic compound, said vial further including a slidable piston at one end.” [0011] housed in shield guide 90) capable of storing a pharmaceutical formulation for delivery. At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the housing of the device of Hofmann A to be configured to be coupled to a syringe based on the teachings of Zhang to provide a simple mechanism for delivering the pharmaceutical formulation directly to the electrode plate (Zhang [0011]). 

Regarding claim 13, modified Hofmann A teaches the device according to claim 11. Modified Hofmann A fails to explicitly teach the main housing is configured to be locked to the syringe. Zhang teaches an electroporation device (“electrodes are for transsurface electroporation, the electrodes may comprise… microneedles” [0013]) comprising an electrode microneedle plate (“the electrodes can comprise semi-penetrating surface electrodes 44 as are found in the form of microneedle electrodes” [0091]; Figure 7D) and the main housing (Figure 10B) is configured to be locked to the syringe. (Figures 10A-D; “the handle, particularly one constructed as a pistol grip, can include an aperture which extends through the upper portion of the handle for accommodating a plunger capable of being slid back and forth through the handle and for engaging a vial containing a therapeutic compound, said vial further including a slidable piston at one end. (See FIGS. 10A-D and 11A-D). As further described below, the device can be constructed so as to accommodate said vial between the head/electrodes and said handle. When the head, vial and handle are connected together, the plunger may be used to expel fluid from the vial and out of the injection port..” [0011]) capable of storing a pharmaceutical formulation for delivery. At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the housing of the device of Hofmann A to be configured to be locked to a syringe based on the teachings of Zhang to provide a simple mechanism for delivering the pharmaceutical formulation directly to the electrode plate (Zhang [0011]).

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann A (USPN 5810762) in view of Hofmann B (USPN 5318514), in further view of Weaver et al. (USPN 5019034) in further view of Ryttsen et al. (US 2005/0048651) and further in view of Zhang et al. (US 2008/0058706), hereinafter Zhang A, as applied in claim 8 above, and further in view of Zhang et al. (USPN 6972013), hereinafter Zhang B.
Regarding claim 9, modified Hofmann A teaches the device according to claim 8. Modified Hofmann A fails to explicitly teach wherein the piston carries a sealing o-ring in contact with an interior of the main housing, and the piston and the seal ring form a common manifold area with the electrode microneedle plate. Zhang A teaches an electroporation device ([0013]), the device comprising a main housing (Figure 10B); and an electrode microneedle plate (“the electrodes can comprise semi-penetrating surface electrodes 44 as are found in the form of microneedle electrodes” [0091]; Figure 7D); the main housing includes a piston (sealable moveable piston 123) that carries a sealing ring (plunger seal 142) in contact with an interior of the main housing (Figures 10C-10D, wherein the plunger seal 142 is in contact with the main housing via the vial 140), and the piston and the seal ring form a common manifold area with the electrode microneedle plate (Figures 10C-10D). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the electroporation device of Hofmann A to include a piston carrying a sealing ring to form a common manifold area with the electrode microneedle plate to evenly distribute the pharmaceutical formulation from the housing based on the teachings of Zhang A to provide a means to release a liquid pharmaceutical from the syringe as taught by Zhang A through the microneedle electroporation device (Zhang [0020]). Modified Hofmann A in view of Zhang A fails to explicitly teach the sealing ring is an o-ring. Zhang B teaches an electroporation device (Figures 4A-B) including a piston (piston 412), wherein the piston carries a sealing o-ring (“The close fit may be facilitated, for example, by providing a gasket, or the like” [Col 16, line 57]) in contact with an interior of the main housing (Figure 4A). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device of Hofmann A to include that the piston carries a sealing o-ring based on the teachings of Zhang B to provide a sealing between interior of the housing and the piston (Zhang B [Col 16, line 53]).
Regarding claim 10, modified Hofmann A teaches the device according to claim 9. Modified Hofmann A fails to explicitly teach wherein the piston faces the electrode microneedle plate. Zhang A teaches an electroporation device ([0013]), the device comprising a main housing (Figure 10B); and an electrode microneedle plate (“the electrodes can comprise semi-penetrating surface electrodes 44 as are found in the form of microneedle electrodes” [0091]; Figure 7D); the main housing includes a piston (sealable moveable piston 123) that faces the electrode microneedle plate (Figures 10A-10D; [0011, 0108]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the electroporation device as taught by Hofmann A to include that the piston faces the electrode microneedle plate based on the teachings of Zhang A to provide a means to release a liquid pharmaceutical from the syringe as taught by Zhang A through the microneedle electroporation device (Zhang [0020]).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hofmann A (USPN 5810762) in view of Hofmann B (USPN 5318514) in further view of Weaver et al. (USPN 5019034) in further view of Ryttsen et al. (US 2005/0048651) and further in view of Zhang et al. (US 2008/0058706) as applied in claim 13 above, and further in view of Prausnitz et al. (USPN 6743211).
Regarding claim 14, modified Hofmann A teaches the device according to claim 13. Modified Hofmann A fails to explicitly teach the main housing has a luer connection that is configured to be mounted to a complimentary luer lock of the syringe. Prausnitz teaches an electroporation device (Figure 11C) comprising an microneedle plate (microneedles 224) and a main housing (slotted holder 226) coupled to a syringe, wherein the main housing has a luer connection that is configured to be mounted to a complimentary luer lock of the syringe (“The fitting portion 230 can be, for example, a female Luer lock for attachment to a conventional syringe.” [Col 11, line 42]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the device of Hofmann A to include that the main housing has a luer connection that is configured to be mounted to a complimentary luer lock of the syringe based on the teachings of Prausnitz to facilitate attachment between the main body of the device and the syringe (Prausnitz [Col 11, line 42])

Claims 15-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schnall (US 2009/0118662) in view of Weaver et al. (USPN 5019034) in further view of Ryttsen et al. (US 2005/0048651).
Regarding claim 15, Schnall teaches a method of administering a pharmaceutical formulation to cells of a mucosal membrane of a mammal (Figures 8A-8c; “FIG. 8 illustrates another construction of a drug delivery device for delivering a drug, such as an anesthetic or antibiotic, to the gingival tissue and/or oral mucosal tissues of a patient's mouth during a dental treatment,” [0051]), the method comprising: contacting an electrode microneedle plate (drug delivery device 10a having array of micro-needles 12) to the mucosal membrane; contacting a voltage return electrode (drug delivery device 10b) to tissue adjacent the mucosal membrane (Figure 8c, “A drug delivery device 10a, 10b, corresponding to device 10 in FIG. 1, is carried on the inner surfaces of the opposing walls of the housing with the micro-needle array 12 of each device facing inwardly so as to be engageable with gingival/oral mucosal tissue on the opposite sides of the tooth being treated.” [0051]; [0060-0061]); delivering a pharmaceutical formation from a housing, through the electrode microneedle plate attached to the housing, and to the mucosal membrane (“It also causes the capsule 11 within the respective delivery device to rupture and thereby to deliver the drug to the gingival and/or oral mucosal tissue, as shown at (a), (b) and (c) in FIG. 8.” [0052]); and generating at least one electrical pulse at an energy source and communicating the at least one electrical pulse to the electrode microneedle plate; and applying the at least one electrical pulse to the mucosal membrane through the electrode microneedle plate (“Iontophoresis could be used in the manner described above, or could be used in conjunction with the hollow micro-needle array and capsule arrangement as a source of the drug.” [0062]; see [0060-0062]; “include an electrically conductive material to facilitate the drug's movement into the treatment site by iontophoresis or electroporation.” [0035]).
Schnall fails to explicitly teach the at least one electrical pulse has an electric potential between 1 Volt and 30 Volts, a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds. Weaver teaches a method for electroporating cells of a mucosal membrane (“electroporation can be utilized to alter the permeability of artificial tissues…The layer of cells can be cultured from animal or plant cells of a selected type, e.g., human or animal skin, blood vessel tissue, esophogeal tissue, or membranes, such as buccal, mucosal or intestinal membranes” [Col 3, lines 53-68]) comprising applying at least one electrical pulse having an electrical potential between 1 Volt and 30 Volts (“The magnitude of the pulses is selected to correspond to that needed to produce electroporation and REB across the particular tissue being energized. Generally this voltage will be in the range of about 20V to about 2,000V, with a range of about 50V to about 750V being more likely. When the tissue contains many cell layers as in the case of human skin, these voltages, applied for short periods, produce a transmembrane potential of about 0.5V to about 3V on each cell layer.” [Col 9, line 51-58]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Schnall to include that the at least one pulse of energy has an electrical potential between 1 Volt and 30 Volts based on the teachings of Weaver to provide the necessary electrical potential within the mucosal membrane to allow for electroporation without damaging the tissue (Weaver [Col 7, lines 1-12]).
Modified Schnall fails to explicitly teach the at least one electrical pulse has a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds. Ryttsen teaches a method for electroporating cells, wherein the at least one pulse has a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds (“Cells were electroporated with 5.times.10 pulses, 3 mA, of 100 ms duration with a delay time of 100 ms between pulses.” [0085]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Schnall to include that the at least one pulse has a current between 2 milliamperes and 100 milliamperes and a duration between 1 millisecond and 250 milliseconds based on the teachings of Ryttsen to provide spatially localized and confined electroporation of a target tissue (Ryttsen [0086]). 

Regarding claim 16, modified Schnall teaches the method according to claim 15. Modified Schnall fails to explicitly teach the step of applying the at least one electrical pulse comprises applying two electrical pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses. Ryttsen teaches a method for electroporating cells comprising applying at least one electrical pulse comprises applying two electrical pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses (“Cells were electroporated with 5.times.10 pulses, 3 mA, of 100 ms duration with a delay time of 100 ms between pulses.” [0085]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Schnall to include the step of applying the at least one electrical pulse comprises applying two electrical pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses based on the teachings of Ryttsen to provide spatially localized and confined electroporation of a target tissue (Ryttsen [0086]). 

Regarding claim 17, modified Schnall teaches the method according to claim 15, wherein the contacting step comprises contacting the microneedle plate to an inner surface of a mouth of the mammal (Figure 8c, “A drug delivery device 10a, 10b, corresponding to device 10 in FIG. 1, is carried on the inner surfaces of the opposing walls of the housing with the micro-needle array 12 of each device facing inwardly so as to be engageable with gingival/oral mucosal tissue on the opposite sides of the tooth being treated.” [0051]).

Regarding claim 18, modified Schnall teaches the method of claim 15, further comprising contacting the voltage return electrode across from the electrode microneedle plate (Figure 8c, “A drug delivery device 10a, 10b, corresponding to device 10 in FIG. 1, is carried on the inner surfaces of the opposing walls of the housing with the micro-needle array 12 of each device facing inwardly so as to be engageable with gingival/oral mucosal tissue on the opposite sides of the tooth being treated.” [0051]).

Regarding claim 19, modified Schnall teaches the method of claim 18, wherein the voltage return electrode and the electrode microneedle plate are on opposite sides of the mucosal membrane (Figure 8c, “A drug delivery device 10a, 10b, corresponding to device 10 in FIG. 1, is carried on the inner surfaces of the opposing walls of the housing with the micro-needle array 12 of each device facing inwardly so as to be engageable with gingival/oral mucosal tissue on the opposite sides of the tooth being treated.” [0051]). 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the below rejection on the ground of nonstatutory double patenting were overcome. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 8-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10124159 in view of Ryttsen et al. (US 2005/0048651). Although the claims as issue are not identical, they are not patentably distinct from each other because claims 1-10 of USPN 10124159 discloses all of the limitations of claims 1-6 and 8-14 of the present application, with the exception of wherein the plurality of microneedles are configured to deliver the at least one pulse of energy at a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds; wherein the plurality of microneedles are configured to deliver the at least one pulse as two pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses. Claims 1-10 of USPN 10124159 discloses a device for electroporating cells of a mucosal membrane of a mammal (Claim 1), wherein the device comprises: a main housing (Claim 1); an electrode microneedle plate that includes a plurality of microneedles configured to contact the mucosal membrane and deliver at least one pulse of electrical energy having an electric potential sufficient to electroporate the cells (Claim 1), wherein the electrode microneedle plate is configured to provide an even distribution of a pharmaceutical formulation from the housing and to the mucosal membrane (Claim 9); a voltage return electrode coupled to the main housing (Claim 1); and an energy source in electrical communication with the electrode microneedle plate and the voltage return electrode, wherein the energy source is capable of generating an electric potential and delivering the electric potential to the cells through the electrode microneedle plate and the voltage return electrode (Claim 1); and wherein the plurality of microneedles are configured to deliver the pharmaceutical formulation to a specific depth (Claim 1) and are further configured to deliver the at least one pulse of energy at the electrical potential between 1 Volt and 30 Volts (Claim 5), as required by claim 1 of the instant application; wherein the microneedles are made from electrically conductive materials comprising gold and silver plated brass, gold and silver plated copper, stainless steel, or titanium (Claim 3), as required by claim 2 of the instant application; wherein the mucosal membrane comprises buccal, nasal, esophageal, rectal, vaginal, vulva, estival, bowel, stomach, bladder, urinary tract or eye tissue (Claim 6), as required by claim 4 of the instant application; the voltage return electrode is coupled to a movable arm that positions the voltage return electrode across from the electrode microneedle plate, wherein the voltage return electrode and the electrode microneedle plate are configured to be on opposite sides of the mucosal membrane (Claims 1 and 7), as required by claims 5-6 of the instant application; wherein the main housing includes a driver that is actuatable to evenly distribute the pharmaceutical formulation from the housing and through the electrode micro-needle plate, and the driver includes a piston in physical communication between the main housing and the electrode microneedle plate (Claims 1, 4, 8-9), as required by claim 8 of the instant application; wherein the piston carries a sealing o-ring in contact with an interior of the main housing, and the piston and the seal ring form a common manifold area with the electrode microneedle plate (Claims 8-10), as required by claim 9 of the instant application; wherein the piston faces the electrode microneedle plate (Claim 8), as required by claim 10 of the instant application; wherein the main housing is configured to be coupled to a syringe capable of storing the pharmaceutical formulation (Claim 1), as required by claim 10 of the instant application; wherein the piston is remote from the syringe and is interposed between the syringe and the electrode microneedle plate when the main housing is coupled to the syringe (Claim 1), as required by claim 12 of the instant application, and wherein the main housing is configured to be locked to the syringe with a luer connection (Claims 11-12), as required by claims 13-14 of the instant application. Ryttsen teaches a device for electroporating cells, wherein an electrode plate is configured to deliver the at least one pulse of energy at a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds ([0085]) as required by claim 1 of the instant application and wherein an electrode plate is configured to deliver the at least one pulse as two pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses ([0085]) as required by claim 3 of the instant application. At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device disclosed in USPN 10124159 to include that the plurality of microneedles are configured to deliver the at least one pulse of energy at a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 milliseconds; wherein the plurality of microneedles are configured to deliver the at least one pulse as two pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses based on the teachings of Ryttsen to provide spatially localized and confined electroporation of a target tissue (Ryttsen [0086]).

Claim 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10124159 in view of Ryttsen et al. (US 2005/0048651) in further view of Prausnitz et al. (USPN 6743211). Regarding claim 7, the patent claims disclose substantially the same invention as the presently pending claim (as detailed above), with the exception of the electrode microneedle plate is formed by one or more of chemical etching, electrical discharge machining, and electro-less nickel plating. Prausnitz teaches a microneedle plate that can be used for electroporation ([Col 8, line 10]), wherein the microneedle plate is formed by one or more of chemical etching, electrical discharge machining, and electro-less nickel plating (see [Col 29, line 63 – Col 30, line 17]). At the time of the invention, it would have been obvious to one having ordinary skill in the art to further modify the device disclosed in USPN 10124159 to include that the electrode microneedle plate is formed by one or more of chemical etching based on the teachings of Prausnitz to form hollow biocompatible hollow microneedles (Prausnitz [Col 29, line 63 – Col 30, line 17]). 
Claim 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 9 of U.S. Patent No. 10905870 in view of Ryttsen et al. (US 2005/0048651). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5-6, and 9 of USPN 10905870 disclose all of the limitations of claims 15-19 of the present application, with the exception of the electrical pulse having a duration between 1 millisecond and 250 milliseconds, and wherein the step of applying the at least one electrical pulse comprises applying two electrical pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses. Claims 1, 5-6, and 9 of USPN 10905870 disclose a method of administering a pharmaceutical formulation to cells of a mucosal membrane of a mammal (Claim 1), the method comprising: contacting an electrode microneedle plate to the mucosal membrane (Claim 1); contacting a voltage return electrode to tissue adjacent the mucosal membrane (Claim 1); delivering a pharmaceutical formation from a housing, through the electrode microneedle plate attached to the housing, and to the mucosal membrane (Claim 1); generating at least one electrical pulse at an energy source and communicating the at least one electrical pulse to the electrode microneedle plate (Claim 1); and applying the at least one electrical pulse to the mucosal membrane through the electrode microneedle plate (Claim 1), wherein the at least one electrical pulse has an electric potential between I Volt and 30 Volts (Claim 5), a current between 2 milliamperes and 100 milliamperes (Claim 6), as required by claim 15 of the instant application;  wherein the contacting step comprises contacting the microneedle plate to an inner surface of a mouth of the mammal (Claim 9), as required by claim 17 of the instant application; further comprising contacting the voltage return electrode across from the electrode microneedle plate (Claim 1), as required by claim 18 of the instant application; and wherein the voltage return electrode and the electrode microneedle plate are on opposite sides of the mucosal membrane (Claim 1), as required by claim 19 of the instant application. Ryttsen teaches a method for electroporating cells comprising applying at least one electrical pulse having a current between 2 milliamperes and 100 milliamperes, and a duration between 1 millisecond and 250 millisecond, and comprises applying two electrical pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses ([0085]), as required by claims 15 and 16 of the instant application. At the time of the invention, it would have been obvious to one having ordinary skill in the art to modify the method disclosed in USPN 10905870 to include the step of applying the at least one electrical pulse comprises applying two electrical pulses each having a duration of about 100 milliseconds with a delay of about 100 milliseconds between the two pulses based on the teachings of Ryttsen to provide spatially localized and confined electroporation of a target tissue (Ryttsen [0086]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/            Examiner, Art Unit 3783   
/KEVIN C SIRMONS/            Supervisory Patent Examiner, Art Unit 3783